      Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                        Civil Action No. 1:18-cv-00681-RJL

                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




 PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO DE-DESIGNATE CERTAIN
   AUDIO RECORDINGS PRODUCED BY DEFENDANT MATTHEW COUCH




                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com
                                     mgovernski@willkie.com

                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Ave NW, Washington DC 20005
                                     Tel: (202) 237-2727 / Fax: (202) 237-6131
                                     jriley@bsfllp.com
         Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 2 of 8


       Plaintiff Aaron Rich by and through undersigned counsel respectively files this reply in

support of his Motion to De-designate Certain Audio Recordings Produced By Defendant Matthew

Couch and designated as “Highly Confidential – Attorney’s Eyes Only” (AEO). See Dkt. 233

(public), Dkt. 234-1 (sealed) (“Motion”). In response to Plaintiff’s Motion seeking a narrow and

specific remedy—namely moving the Court to remove all designations to five specific audio

recordings (collectively, “Audio Recordings”)—Defendant Couch has filed a sprawling response

comprised of non-sequiturs, baseless accusations, and a legally and procedurally improper motion

to file a counterclaim that bears little if any relationship to Plaintiff’s underlying discovery Motion.

See Dkt. 244 (“Opposition”). Plaintiff will file a separate response to Defendant Couch’s

procedurally improper cross-motion before the due date for such opposition under the rules. See

D.D.C. R. 7(b). For present purposes, Plaintiff notes that the purported cross-motion does not seek

any relief that would affect, one way or the other, Plaintiff’s Motion to de-designate five audio

recordings, and instead the cross-motion appears designed to complicate and delay this Court’s

resolution of what is a straightforward discovery motion. This Court should decide the present

Motion and consider separately, once briefing is complete, Defendant Couch’s belated request to

file a counterclaim and affirmative defenses long since waived. Id.

       As an initial matter, the Opposition misstates the relief that the Plaintiff is seeking by

claiming, without basis, that

                                                               Opposition at 5. Defendant Couch’s

understanding is wrong and contrary to the Motion on its face. In both the Motion and Proposed

Order, Plaintiff explicitly asks the Court to remove “all confidentiality designations” from the five

Audio Recordings and permit them to be publicly filed if and when such material is pertinent to a

filing, including but not limited to summary judgment briefings. See Motion at 3 (“The Court

should reject Defendant Couch’s attempt to deprive Plaintiff and the public of the truth, and order

                                                   1
          Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 3 of 8


that all confidentiality designations be removed from the corresponding five audio recordings”

(emphasis added)); Dkt. 133-13 (Proposed Order asking that the Court permit the Audio

Recordings to “be publicly filed” (emphasis added)). There is no basis in the law or in the

Protective Order governing the case for any designation, and as explained herein Defendant Couch

has not carried his burden to prove why the Audio Recordings should be shielded from anyone,

Plaintiff or the public. As explained in the Motion, Defendant Couch should not be permitted to

publicly rely on summaries of the Audio Recordings while shielding the actual conversations from

the public.

        The Opposition lacks any factual or legal support for maintaining the Audio Recordings’

confidentiality designations, which is Defendant Couch’s burden as a matter of law. See Motion

at 2 (citing cases). The Opposition does not address, and therefore concedes, that: (1) the Audio

Recordings document the state of minds of the Defendants contemporaneous to the events of issue;

(2) they are relevant to Plaintiff’s ability to prepare his case; (3) their content does not fall remotely

within the definitions of AEO or Confidential Information as defined by the Protective Order; and

(4) Defendant Couch has publicly divulged the sources and content of information, including as a

sword in written discovery. Compare Motion at 1-2, with Opposition at 4-8; see also D.D.C. R.

7(b); Wannall v. Honeywell, Inc., 775 F.3d 425, 428 (D.C. Cir. 2014) (D.D.C. R. 7(b) “is

understood to mean that if a party files an opposition to a motion and therein addresses only some

of the movant's arguments, the court may treat the unaddressed arguments as conceded . . .”). The

Opposition also concedes that the law requires Defendant Couch to establish “good cause” to

shield discovery materials by articulated “a ‘particular and specific demonstration of fact, as

distinguished from stereotyped and conclusory statements….’” Compare Motion at 2 (citing John




                                                    2
Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 4 of 8
         Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 5 of 8


Couch also does not attempt to reconcile how the Court could credibly determine that he suffers

no harm from his own disclosure of the sources and content in his public social media and in

discovery responses but would be harmed by the release of the underlying Audio Recordings.

       Rather than provide a “particular and specific demonstration of fact” about why the Audio

Recordings in particular are worthy of any designation, the Opposition avoids discussion of the

Audio Recordings virtually entirely, and, instead, devotes nearly all of its 15 pages

                                                                                                  .3

But none of the accusations about Plaintiff provide any cause, let alone the “good” cause that the

law requires, for why Plaintiff should be shielded from reviewing recorded conversations

Defendants had about the                                   . Defendant Couch does not and cannot

claim that Plaintiff has ever violated the Protective Order or publicly disclosed or discussed any

of the contents of discovery.

       Defendant Couch’s entire argument is based upon a strawman that collapses with the

slightest of scrutiny. Namely, Defendant Couch claims that Plaintiff




John Does I-VI, 110 F.R.D. at 632 (“proprietary business information” such a trade secrets).
3
  Plaintiff vehemently disagrees with many of the Opposition’s factual representations and
characterizations, and questions how counsel for Defendant Couch satisfied his duties under Fed.
R. Civ. P. 11 prior to signing his name to such assertions and accusations. Plaintiff reserves all
rights to address the lack of merit of factual assertions but declines to do so here because even if
they were true (which they are not), they are utterly irrelevant to the question before the Court.
                                                 4
Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 6 of 8
         Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 7 of 8


       In all events, Defendant Couch has failed to meet his burden to demonstrate that the five

audio recordings at issue should be properly designated as either AEO or Confidential under the

Protective Order. This Court should order all recordings de-designated.



DATED: September 15, 2020                          Respectfully submitted,
                                                   /s/ Michael J. Gottlieb
                                                   MICHAEL J. GOTTLIEB (D.C. Bar No.
                                                   974960)
                                                   MERYL C. GOVERNS KI (D.C. Bar No.
                                                   1023549)
                                                   WILLKIE FARR & GALLAGHER LLP
                                                   1875 K Street NW
                                                   Washington, DC 20006
                                                   Tel: (202) 303-1000
                                                   Fax: (202) 303-2000
                                                   mgottlieb@willkie.com

                                                   JOSHUA P. RILEY (D.C. Bar No.
                                                   1026900)
                                                   BOIES SCHILLER FLEXNER LLP
                                                   1401 New York Ave NW
                                                   Washington, DC 20005
                                                   Tel: (202) 237-2727
                                                   Fax: (202) 237-6131
                                                   jriley@bsfllp.com
                                                   mgovemski@bsfllp.com

                                                   Attorneys for Plaintiff Aaron Rich




                                               6
        Case 1:18-cv-00681-RJL Document 249 Filed 09/15/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on September 15, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has

agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: September 15, 2020

                                          /s/ Michael J. Gottlieb
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com
